DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/10/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1, and the cancellation of claims 2-5 have been made of record.
Claims 1 and 6-14 are pending.
Claims 10-14 remain withdrawn for being drawn to non-elected inventions (see pg. 2 of the office action of 3/14/2022).
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1, and 6-9 under 35 U.S.C. 103 as being unpatentable over Chen et al. (IDS, Adv. Drug. Delivery Reviews, 65:1357-1369, 2013) in view of Prior et al. (US Pat. 2011/0091543), Kristensen et al (IDS, Tissue Barriers 4:e1178369, 2016) and Glaesner et al. (IDS, US 7,452,966 is withdrawn because of applicants’ amendments to claim 1 to incorporate the limitation of claim 5 which was allowable claim as indicated in the office action of 3/14/2022. Therefore, claims 1 and 6-9 are allowable.
Rejoinder of process claim in accordance with 37 CFR1.104
Claims 1 and 6-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Paul Zarek on 6/17/2022.
The application has been amended as follows: 
In claim 11, line 3
Replace the term “claims 1” with the term “claim 1”
In claim 11, line 4
Replace the term “the carrier” with the term “the gene carrier”
Conclusion
Claims 1 and 6-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646